PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
REVANCE THERAPEUTICS, INC.
Application No. 13/978,673
Filed: 10 Feb 2014
For: METHODS AND KITS FOR TOPICAL APPLICATION, REMOVAL, AND INACTIVATION OF THERAPEUTIC OR COSMETIC TOXIN COMPOSITIONS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 8, 20221, to revive the above identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief (and fee required by 37 CFR 41.20(b)) within the time period provided in 37 CFR 41.37(a). As an appeal brief (and appeal brief fee) was not filed within two (2) months of the Notice of Appeal filed on May 5, 2020.  A five (5) month extension of time under the provisions of 37 CFR 1.136(a) was obtained.  The appeal was dismissed and the proceedings as to the rejected claims were terminated. See 37 CFR 1.197(b). As no claim was allowed, the application became abandoned on December 6, 2020.   See MPEP 1215.04.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the submission required by 37 CFR 1.114 and the required fee; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 

This application is being referred to Technology Center AU 1653 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.






/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 A request for reconsideration must have been submitted within TWO (2) MONTHS from date of the decision mailed 
        August 30, 2021.  However, petitioner has submitted a five (5) months extension of time with the present renewed petition.  As a result, the present renewed petition is considered as being timely filed.